Citation Nr: 1032327	
Decision Date: 08/27/10    Archive Date: 09/01/10	

DOCKET NO.  09-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for chronic tinnitus. 

3.  Entitlement to service connection for chronic vertigo.


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958, 
with apparent additional service in the United States Army 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service.

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service.

3.  Chronic vertigo is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the Veteran's period of active military 
service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. § 38 C.F.R. 
§ 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Chronic tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Chronic vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in May 
2007.  In that correspondence, VA informed the Veteran that, in 
order to substantiate his claims for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claims.  Moreover, neither the Veteran 
or his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, the Veteran has been afforded comprehensive 
VA otologic and audiometric examinations.  Moreover, VA has 
obtained both VA and private treatment records and examination 
reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, including those 
offered during the course of an hearing before the undersigned 
Veterans Law Judge in January 2010, as well as VA and private 
treatment records and examination reports, various statements 
from the Veteran's friends and/or former colleagues, and 
postcards written by the Veteran to his then girlfriend (and 
present spouse) in 1960.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for bilateral 
hearing loss and tinnitus, as well as for chronic vertigo.  In 
pertinent part, it is contended that all of the aforementioned 
disabilities had their inception during a period of basic 
training, at which time the Veteran was exposed to an explosion 
at fairly close range.  It is additionally contended that the 
Veteran's hearing loss, tinnitus, and vertigo were further 
aggravated in late 1956 and/or early 1957, at which time he 
underwent the surgical removal of a growth from his right ear.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence of a disease or injury; and (3) a 
nexus between a claimed inservice disease or injury and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease or disability 
manifests itself and is identified as such in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495 98 (1997).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomotology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous system, 
such as sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board observes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores utilizing the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

In the present case, pertinent evidence of record is to the 
effect that, while in service, the Veteran served as a general 
clerk.  Moreover, there is no indication that, at any time during 
the Veteran's period of active military service, he served in 
combat, or in a noise-hazardous military occupational specialty.  
In fact, the Veteran's service treatment records are unavailable, 
in that such records were apparently destroyed in a fire at the 
National Personnel Records Center in 1973.  Significantly, in a 
Memorandum for the File dated in March 2008, it was noted that 
all written and telephonic efforts to obtain the Veteran's 
service treatment records had been exhausted, but that such 
records were unavailable.

In point of fact, the earliest clinical indication of the 
presence of any of the disabilities at issue is revealed by VA 
otologic and audiometric examinations conducted in November 2008, 
more than 50 years following the Veteran's discharge from 
service.  Significantly at the time of that audiometric 
examination, it was noted that the Veteran's claims folder and 
medical records were available, and had been reviewed.  Those 
records showed that the Veteran's primary job in service was as a 
clerk, and that he experienced no active combat.  When 
questioned, the Veteran gave a history of noise exposure in 
service, including eight weeks of basic training, during the 
course of which, according to the Veteran, he was "very close to 
an unexpected explosion," following which he "could not hear and 
had ringing."  Reportedly, the Veteran was subsequently told that 
his problem was "going to get better," which it "slowly did," 
though he was never the same.  The Veteran gave additional 
history of ear disease in March 1957, at which time a growth was 
surgically removed from his right ear.  According to the veteran, 
prior to that growth being removed, he experienced both imbalance 
and hearing loss, both of which "got better" following the 
surgery.  Finally, the Veteran reported problems with imbalance 
and/or vertigo when moving, in particular, when flying on planes 
or traveling on trains.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
40
55
65
70
LEFT
20
35
60
55
70

Speech recognition ability was 96 percent in each ear.  The 
pertinent diagnosis noted was of bilateral, normal to severe 
sensorineural hearing loss with constant bilateral tinnitus.  
According to the examiner, the Veteran's hearing loss and 
tinnitus were less likely than not caused by or a result of his 
military service, including the aforementioned loud explosion or 
right ear surgery.  Significantly, and as noted by the examiner, 
there were no audiological data or ear, nose, and throat results 
in the Veteran's medical record for the past 50 years.  Moreover, 
his current vertigo was not caused by or the result of his active 
service.  This was particularly the case given the fact that the 
Veteran was able to both play baseball and quarterback his Army 
football team upon discharge, and that there was no medical 
documentation of being seen for vertigo by either the VA or 
civilian physicians for the past 50 years.

On VA otologic examination, likewise conducted in November 2008, 
the Veteran complained of difficulty with hearing and recurrent, 
bilateral tinnitus which interfered with his sleep and 
concentration, as well as recurrent vertigo.  Reportedly, 
according to the Veteran, in 1957, he had undergone surgery on 
his right ear.

On physical examination, the Veteran's ears showed normal 
auricles, as well as normal ear canals, and normal tympanic 
membranes bilaterally.  The external, middle, and inner ears were 
within normal limits, and there was no tenderness over either 
mastoid.  At the time of examination, there was no clinical 
evidence of active disease in the external, middle, or inner 
ears.  Audiometric examination confirmed the presence of a 
bilateral sensorineural hearing loss.  The pertinent diagnoses 
noted were tinnitus, no active ear disease, and positional 
vertigo.

Following examination, the examiner noted that, after reviewing 
the examination findings, the Veteran's history, and his claims 
folder, it was apparent that the Veteran had not been exposed to 
combat.  Moreover, the Veteran was presently receiving treatment 
for hypertension and gout.  According to the examiner, the 
Veteran's vertigo lasted for a few minutes about three times per 
week, and was likely "positional" vertigo.  After reviewing the 
available information from the Veteran's history and claims 
folder, the examiner was of the opinion that the Veteran's 
bilateral sensorineural hearing loss, tinnitus, and recurrent 
vertigo were "less likely than not" due to his military service.

The Board finds the aforementioned VA opinions highly probative, 
because those opinions were based upon a full review of the 
Veteran's claims file, including all evidence regarding the 
nature and etiology of the Veteran's hearing loss, tinnitus, and 
vertigo.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The VA examiners 
provided reasons and bases for their medical opinions, and 
pointed to the evidence which supported those opinions.  See 
Hernandez-Toynes v. West, supra.  Under the circumstances, the 
Board is of the opinion that the probative medical evidence of 
record establishes that the Veteran's bilateral hearing loss, 
tinnitus, and chronic vertigo did not have their origin during 
his period of active military service.

In evaluating the Veteran's claims, the Board has the duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and 
cases cited therein.  In that regard, and as noted above, the 
Veteran has attributed the origin of his hearing loss, tinnitus, 
and vertigo to an explosion during basic training.  However, at 
the filing of his original claim in May 2007, the Veteran made no 
mention of any such explosion.  Moreover, in a National Archives 
and Records Administration Form 13055 completed in November 1977 
in an attempt to reconstruct his service treatment records, the 
Veteran once again failed to mention the occurrence of an 
inservice explosion.  Not until May 2008, fully 50 years 
following his discharge from service, did the Veteran first 
describe an "explosion" in 1956, during basic training, 
following which he reportedly experienced hearing loss and 
"ringing" (i.e., tinnitus).  Significantly, and as previously 
noted, the Veteran's hearing loss, tinnitus, and vertigo were 
first clinically documented no earlier than November 2008, more 
than 50 years following his discharge from service.  The passage 
of many years between discharge from service and medical 
documentation of a claimed disability, it should be noted, is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  More importantly, for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence which relates a current condition to that 
symptomatology.  See Savage, supra.  In this case, there is no 
such medical evidence suggesting a link to the Veteran's military 
service.

The Board acknowledges the Veteran's statements and testimony, as 
well as those of his friends and colleagues, regarding the origin 
of his hearing loss, tinnitus, and vertigo.  However, the Board 
rejects those assertions to the extent that the Veteran and his 
associates seek to etiologically relate his hearing loss, 
tinnitus, and vertigo to various inservice incidents, including 
noise exposure.  None of the Veteran's colleagues, it should be 
noted, were present for the "explosion" in basic training which 
purportedly represented the origin of the Veteran's hearing 
difficulties.  Nor were they present for the alleged right ear 
surgery in late 1956/early 1957 which arguably compounded his 
problems.  The Veteran's statements and history, particularly as 
to the assertion of continued symptomatology since active 
service, it should be noted, have been inconsistent, and, when 
weighed against the other objective evidence of record, are not 
credible and of no probative value.  Moreover, while the absence 
of medical reports alone cannot be used to refute continuity of 
symptomatology, the absent service treatment reports, prolonged 
postservice period without complaint, and the unrefuted medical 
opinions, which do not relate the Veteran's disabilities to 
service, all factor against the Veteran's assertions.  
Significantly, the Veteran and his associates, as laypersons, are 
not competent to create the requisite causal nexus for his 
hearing loss, tinnitus, and 
vertigo.  Rather, evidence that requires medical knowledge must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran or his associates has.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's hearing loss, tinnitus, or vertigo, first 
persuasively documented many years following service discharge, 
with any incident or incidents of his period of active military 
service.  Accordingly service connection for those disabilities 
must be denied.

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and conclusions, 
and to carefully consider the benefit of the doubt doctrine, in 
cases such as this, where service treatment records are 
unavailable through no fault of the Veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at hand, 
however, there simply exists no evidence that any of the 
disabilities at issue had their origin during, or in any way the 
result of, the Veteran's period of active military service.  
Accordingly, as noted above, service connection must be denied.



(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.

Service connection for chronic vertigo is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


